--------------------------------------------------------------------------------

 
EXHIBIT 10.5
 
 
OMNIBUS AMENDMENT TO 2014 TRANSACTION DOCUMENTS AND 2015 TRANSACTION DOCUMENTS
This Omnibus Amendment to 2014 Transaction Documents and 2015 Transaction
Documents (this "Amendment") dated as of December 30, 2015 (the "Effective
Date"), is entered into by and among (i) MELA Sciences, Inc., a Delaware
corporation (the "Company"), (ii) the holders identified on the signature pages
hereto (the "2015 Purchasers" and each, a "2015 Purchaser") of (A) the Company's
2.25% Series A Senior Secured Convertible Debentures due June 22, 2020 (the
"2015 Series A Debentures"), (B) the Company's 2.25% Series B Unsecured
Convertible Debentures due June 22, 2020 (the "2015 Series B Debentures" and
together with the 2015 Series A Debentures, the "2015 Debentures"), and (C) the
Company's 9% Senior Secured Notes (the "Notes" and, together with the 2015
Debentures, the "2015 Debt Securities"), in each case issued pursuant to that
certain Securities Purchase Agreement dated as of June 22, 2015 (as amended, the
"Purchase Agreement") entered into by and among, inter alios,  the Company and
the 2015 Purchasers, and (iii) the holders identified on the signature pages
hereto (the "2014 Purchasers" and each, a "2014 Purchaser" and, the 2014
Purchasers together with the 2015 Purchasers, the "Purchasers") of the Company's
4% Senior Secured Convertible Debentures due July 24, 2019 (the "2014
Debentures" and, together with the 2015 Debentures, the "Debentures"), issued
pursuant to that certain Securities Purchase Agreement dated as of July 21, 2014
(as amended, the "2014 Purchase Agreement" and, together with the 2015 Purchase
Agreement, the "Purchase Agreements") entered into by and among, inter alios,
the Company and the 2014 Purchasers.
1.            Purpose.  In connection with a Credit and Security Agreement dated
as of the date of this Amendment (the "Senior Loan Agreement") among, inter
alios, the Company and Midcap Financial Trust, a Delaware statutory trust (the
"Senior Agent"), the proceeds of the loan advanced under which are being used,
in part, to repay in full the Notes, the Company has requested that the
Purchasers agree to amend, as set forth herein, (i) each of the Transaction
Documents (as such term is defined in the 2014 Purchase Agreement, being
hereinafter referred to as the "2014 Transaction Documents"), and (ii) each of
the Transaction Documents (as such term is defined in the 2015 Purchase
Agreement, being hereinafter referred to as the "2015 Transaction Documents"
and, together with the 2014 Transaction Documents, the "Transaction Documents"),
and each of the Purchasers agrees to such amendments on and subject to the terms
and conditions set forth herein and in reliance upon the representations and
warranties of the Company, and the other purchasers set forth herein.
2.            Amendments to 2014 Transaction Documents.
(a)            The 2014 Purchase Agreement is hereby amended as follows:
i            The following is inserted at the top of the first page thereof:
"THIS AGREEMENT IS SUBJECT TO THAT CERTAIN SUBORDINATION AGREEMENT AMONG, INTER
ALIOS, THE COMPANY AND MIDCAP FINANCIAL TRUST.  IN THE EVENT OF ANY CONFLICT
BETWEEN THE TERMS OF THE SUBORDINATION AGREEMENT AND THIS AGREEMENT, THE TERMS
OF THE SUBORDINATION AGREEMENT SHALL CONTROL."

--------------------------------------------------------------------------------



ii            The following new definitions are inserted into Section 1.1
therein, each in its alphabetical order:
"IC Subordination Agreement" means that certain Subordination Agreement dated on
or about December 30, 2015 made by and among the Company, Intracoastal Capital,
LLC, and Midcap Financial Trust.
"Subordination Agreement" means that certain Subordination Agreement dated on or
about December 30, 2015 made by and among the Company, Broadfin Healthcare
Master Fund, Ltd., Sabby Healthcare Master Fund, Ltd., Sabby Volatility Warrant
Master Fund, Ltd., and Midcap Financial Trust.
iii            The definition of "Trading Market" in Section 1.1 therein is
amended and restated as follows:
"Trading Market" means any of the following markets or exchanges on which the
Common Stock is listed or quoted for trading on the date in question:  the NYSE
MKT, the Nasdaq Capital Market, the Nasdaq Global Market, the Nasdaq Global
Select Market, the New York Stock Exchange, the Over-the-Counter Bulletin Board,
the OTCBX or the OTCBQ (or any successor to any of the foregoing).
iv            Sub-section 4.21(f) therein is amended and restated as follows:
(f) Transfers.  Except as expressly permitted by this Agreement or by the Senior
Loan Documents (as defined in the Subordination Agreement), the Company and its
Subsidiaries will not transfer or permit to be transferred, voluntarily or by
operation of law, any interest in the Collateral, the Subsidiaries or assets of
the Company or its Subsidiaries.  The Company or its Subsidiaries may create
Subsidiaries so long as the Company and its Subsidiaries maintain the ownership
and distributable equity interest percentages of not less than 100% as to new
Subsidiaries and provides notice to the Major Investors thereof and delivers
such additional assignments or amendments to the Security Documents satisfactory
to the Major Investors covering such interests.
v            Sub-section 4.21(g) therein is amended and restated as follows:
(g) Other Agreements.  The Company and its Subsidiaries will not enter into any
agreement that limits or restricts the ability of the Company or the
Subsidiaries to comply with the terms of this Agreement and the other
Transaction Documents, other than the Subordination Agreement, the Senior Loan
Documents (as defined in the Subordination Agreement and the IC Subordination
Agreement).
(b)            The Security Agreement (as defined in the 2014 Purchase
Agreement) is hereby amended as follows:
i            The following is inserted at the top of the first page thereof:
"THIS AGREEMENT IS SUBJECT TO THAT CERTAIN SUBORDINATION AGREEMENT AMONG, INTER
ALIOS, THE COMPANY AND MIDCAP FINANCIAL TRUST.  IN THE
- 2 -

--------------------------------------------------------------------------------



EVENT OF ANY CONFLICT BETWEEN THE TERMS OF THE SUBORDINATION AGREEMENT AND THIS
AGREEMENT, THE TERMS OF THE SUBORDINATION AGREEMENT SHALL CONTROL."
ii            Sub-section 4(c) therein is amended and restated as follows:
(c) Except for Permitted Liens, each of the Debtors is the sole owner of the
Collateral it purports to own (except for non-exclusive licenses granted by any
Debtor in the ordinary course of business), free and clear of any Liens and is
fully authorized to grant the Security Interests. Except as set forth on
Schedule 4.(c) attached hereto, there is not on file in any governmental or
regulatory authority, agency or recording office an effective financing
statement, security agreement, license or transfer or any notice of any of the
foregoing (other than those that will be filed in favor of the Secured Parties
pursuant to this Agreement) covering or affecting any of the Collateral, other
than in respect of Senior Loans. Except as set forth on Schedule 4.(c) attached
hereto and except pursuant to this Agreement, as long as this Agreement shall be
in effect, the Debtors shall not execute and shall not knowingly permit to be on
file in any such office or agency any other financing statement or other
document or instrument (except to the extent filed or recorded in favor of the
Secured Parties pursuant to the terms of this Agreement), other than in respect
of Senior Loans.
(c)            Each of the 2014 Debentures is hereby amended as follows:
i            The term "Maturity Date" in each of the 2014 Debentures is amended
to June 30, 2021.
ii            The first page of each of the 2014 Debentures is amended by
inserting at the top thereof the following:
"THIS DEBENTURE IS SUBJECT TO THAT CERTAIN SUBORDINATION AGREEMENT AMONG, INTER
ALIOS, THE HOLDER AND MIDCAP FINANCIAL TRUST.  IN THE EVENT OF ANY CONFLICT
BETWEEN THE TERMS OF THE SUBORDINATION AGREEMENT AND THIS DEBENTURE, THE TERMS
OF THE SUBORDINATION AGREEMENT SHALL CONTROL."
iii            Section 1 of each of the 2014 Debentures is amended by deleting
the definition of "Permitted Indebtedness" therein and replacing such definition
with the following:
"Permitted Indebtedness" means (a) the indebtedness evidenced by the Debentures,
(b) the Indebtedness set forth on Schedule 3.1(aa) attached to the Purchase
Agreement, (c) lease obligations and purchase money indebtedness of up to
$150,000, in the aggregate per year, incurred in connection with the acquisition
of capital assets and lease obligations with respect to newly acquired or leased
assets, (d) other indebtedness incurred in the ordinary course of business up to
$250,000 at any time outstanding, and (e) the Senior Loans (as defined in the
Subordination Agreement).
iv            Section 1 of each of the 2014 Debentures is amended by deleting
the definition of "Permitted Liens" therein and replacing such definition with
the following:
- 3 -

--------------------------------------------------------------------------------



"Permitted Lien" means the individual and collective reference to the following:
(a) Liens for taxes, assessments and other governmental charges or levies not
yet due or Liens for taxes, assessments and other governmental charges or levies
being contested in good faith and by appropriate proceedings for which adequate
reserves (in the good faith judgment of the management of the Company) have been
established in accordance with GAAP, (b) Liens imposed by law which were
incurred in the ordinary course of the Company's business, such as carriers',
warehousemen's and mechanics' Liens, statutory landlords' Liens, and other
similar Liens arising in the ordinary course of the Company's business, and
which (x) do not individually or in the aggregate materially detract from the
value of such property or assets or materially impair the use thereof in the
operation of the business of the Company and its consolidated Subsidiaries or
(y) are being contested in good faith by appropriate proceedings, which
proceedings have the effect of preventing for the foreseeable future the
forfeiture or sale of the property or asset subject to such Lien, (c) Liens
incurred in connection with Permitted Indebtedness under clauses (a), (b) and
(e) thereunder, and (d) Liens incurred in connection with Permitted Indebtedness
under clause (c) thereunder, provided that such Liens are not secured by assets
of the Company or its Subsidiaries other than the assets so acquired or leased.
v            Section 7 of each of the 2014 Debentures is amended by deleting
sub-section (e) therein and replacing it with the following:
"e) except for regularly scheduled principal and interest payments as such terms
are in effect as of the Original Issue Date or otherwise permitted hereunder
during periods when no Event of Default exists or would be result from the
making of such payment, repay, repurchase or offer to repay, repurchase or
otherwise acquire any Indebtedness other than (i) the Debentures, repaid on a
pro-rata basis, or (ii) Senior Loans;
vi            Section 8 of each of the 2014 Debentures is amended by deleting
sub-section (a)(vi) therein and replacing it with the following:
"(vi) the Company or any Subsidiary shall default on any of its obligations
under any mortgage, credit agreement or other facility, indenture agreement,
factoring agreement or other instrument under which there may be issued, or by
which there may be secured or evidenced, any indebtedness for borrowed money or
money due under any long term leasing or factoring arrangement, other than
Senior Loans, that (a) involves an obligation greater than $150,000, whether
such; indebtedness now exists or shall hereafter be created, and (b) results in
such indebtedness becoming or being declared due and payable prior to the date
on which it would otherwise become due and payable;
3.            Amendments to 2015 Transaction Documents.
(a)            The 2015 Purchase Agreement is hereby amended as follows:
i            The following is inserted at the top of the first page thereof:
"THIS AGREEMENT IS SUBJECT TO THAT CERTAIN SUBORDINATION AGREEMENT AMONG, INTER
ALIOS, THE COMPANY AND MIDCAP FINANCIAL TRUST.  IN THE EVENT OF ANY CONFLICT
BETWEEN THE TERMS OF THE SUBORDINATION
- 4 -

--------------------------------------------------------------------------------



AGREEMENT AND THIS AGREEMENT, THE TERMS OF THE SUBORDINATION AGREEMENT SHALL
CONTROL."
ii            The following new definitions are inserted into Section 1.1
therein, each in its alphabetical order:
"IC Subordination Agreement" means that certain Subordination Agreement dated on
or about December 30, 2015 made by and among the Company, Intracoastal Capital,
LLC, and Midcap Financial Trust.
"Subordination Agreement" means that certain Subordination Agreement dated on or
about December 30, 2015 made by and among the Company, Broadfin Healthcare
Master Fund, Ltd., Sabby Healthcare Master Fund, Ltd., Sabby Volatility Warrant
Master Fund, Ltd., and Midcap Financial Trust.
iii            The definition of "Trading Market" in Section 1.1 therein is
amended and restated as follows:
"Trading Market" means any of the following markets or exchanges on which the
Common Stock is listed or quoted for trading on the date in question:  the NYSE
MKT, the Nasdaq Capital Market, the Nasdaq Global Market, the Nasdaq Global
Select Market, the New York Stock Exchange, the Over-the-Counter Bulletin Board,
the OTCBX or the OTCBQ (or any successor to any of the foregoing).
iv            Sub-section 4.21(f) therein is amended and restated as follows:
(f) Transfers.  Except as expressly permitted by this Agreement or by the Senior
Loan Documents (as defined in the Subordination Agreement), the Company and its
Subsidiaries will not transfer or permit to be transferred, voluntarily or by
operation of law, any interest in the Collateral, the Subsidiaries or assets of
the Company or its Subsidiaries.  The Company or its Subsidiaries may create
Subsidiaries so long as the Company and its Subsidiaries maintain the ownership
and distributable equity interest percentages of not less than 100% as to new
Subsidiaries and provides notice to the Major Investors thereof and delivers
such additional assignments or amendments to the Security Documents satisfactory
to the Major Investors covering such interests.
v            Sub-section 4.21(g) therein is amended and restated as follows:
(g) Other Agreements.  The Company and its Subsidiaries will not enter into any
agreement that limits or restricts the ability of the Company or the
Subsidiaries to comply with the terms of this Agreement and the other
Transaction Documents, other than the Subordination Agreement, the Senior Loan
Documents (as defined in the Subordination Agreement and the IC Subordination
Agreement).
(b)            The Security Agreement (as defined in the 2015 Purchase
Agreement) is hereby amended as follows:
i            The following is inserted at the top of the first page thereof:
- 5 -

--------------------------------------------------------------------------------



"THIS AGREEMENT IS SUBJECT TO THAT CERTAIN SUBORDINATION AGREEMENT AMONG, INTER
ALIOS, THE COMPANY AND MIDCAP FINANCIAL TRUST.  IN THE EVENT OF ANY CONFLICT
BETWEEN THE TERMS OF THE SUBORDINATION AGREEMENT AND THIS AGREEMENT, THE TERMS
OF THE SUBORDINATION AGREEMENT SHALL CONTROL."
ii            Sub-section 4(c) therein is amended and restated as follows:
(c) Except for Permitted Liens, each of the Debtors is the sole owner of the
Collateral it purports to own (except for non-exclusive licenses granted by any
Debtor in the ordinary course of business), free and clear of any Liens and is
fully authorized to grant the Security Interests. Except as set forth on
Schedule 4.(c) attached hereto, there is not on file in any governmental or
regulatory authority, agency or recording office an effective financing
statement, security agreement, license or transfer or any notice of any of the
foregoing (other than those that will be filed in favor of the Secured Parties
pursuant to this Agreement) covering or affecting any of the Collateral, other
than in respect of Senior Loans. Except as set forth on Schedule 4.(c) attached
hereto and except pursuant to this Agreement, as long as this Agreement shall be
in effect, the Debtors shall not execute and shall not knowingly permit to be on
file in any such office or agency any other financing statement or other
document or instrument (except to the extent filed or recorded in favor of the
Secured Parties pursuant to the terms of this Agreement), other than in respect
of Senior Loans.
(c)            Each of the 2015 Debentures is hereby amended as follows:
i            The term "Maturity Date" in each of the 2015 Debentures is amended
to June 30, 2021.
ii            The first page of each of the 2015 Debentures is amended by
inserting at the top thereof the following:
"THIS DEBENTURE IS SUBJECT TO THAT CERTAIN SUBORDINATION AGREEMENT AMONG, INTER
ALIOS, THE HOLDER AND MIDCAP FINANCIAL TRUST.  IN THE EVENT OF ANY CONFLICT
BETWEEN THE TERMS OF THE SUBORDINATION AGREEMENT AND THIS DEBENTURE, THE TERMS
OF THE SUBORDINATION AGREEMENT SHALL CONTROL."
iii            Section 1 of each of the 2015 Debentures is amended by deleting
the definition of "Permitted Indebtedness" therein and replacing such definition
with the following:
"Permitted Indebtedness" means (a) the indebtedness evidenced by the Series A
Debentures and the Notes, (b) the Indebtedness existing on the Original Issue
Date and set forth on Schedule 3.1(aa) attached to the Purchase Agreement, (c)
the indebtedness evidenced by the Series B Debentures, (d) lease obligations and
purchase money indebtedness of up to $150,000, in the aggregate per year,
incurred in connection with the acquisition of capital assets and lease
obligations with respect to newly acquired or leased assets, (e) other
indebtedness incurred in the ordinary course of business up to $250,000 at any
time outstanding, and (f) the Senior Loans (as defined in the Purchase
Agreement).
- 6 -

--------------------------------------------------------------------------------



iv            Section 1 of each of the 2015 Debentures is amended by deleting
the definition of "Permitted Lien" therein and replacing such definition with
the following:
"Permitted Lien" means the individual and collective reference to the following:
(a) Liens for taxes, assessments and other governmental charges or levies not
yet due or Liens for taxes, assessments and other governmental charges or levies
being contested in good faith and by appropriate proceedings for which adequate
reserves (in the good faith judgment of the management of the Company) have been
established in accordance with GAAP, (b) Liens imposed by law which were
incurred in the ordinary course of the Company's business, such as carriers',
warehousemen's and mechanics' Liens, statutory landlords' Liens, and other
similar Liens arising in the ordinary course of the Company's business, and
which (x) do not individually or in the aggregate materially detract from the
value of such property or assets or materially impair the use thereof in the
operation of the business of the Company and its consolidated Subsidiaries or
(y) are being contested in good faith by appropriate proceedings, which
proceedings have the effect of preventing for the foreseeable future the
forfeiture or sale of the property or asset subject to such Lien, (c) Liens
incurred in connection with Permitted Indebtedness under clauses (a), (b) and
(f) thereunder, and (d) Liens incurred in connection with Permitted Indebtedness
under clause (d) thereunder, provided that such Liens are not secured by assets
of the Company or its Subsidiaries other than the assets so acquired or leased.
v            Section 7 of each of the 2015 Debentures is amended by deleting
sub-section (e) therein and replacing it with the following:
"e) except for regularly scheduled principal and interest payments as such terms
are in effect as of the Original Issue Date or otherwise permitted hereunder
during periods when no Event of Default exists or would be result from the
making of such payment, repay, repurchase or offer to repay, repurchase or
otherwise acquire any Indebtedness other than (i) the Debt Securities, repaid on
a pro-rata basis, or (ii) Senior Loans;
vi            Section 8 of each of the 2015 Debentures is amended by deleting
sub-section (a)(vi) therein and replacing it with the following:
"(vi) the Company or any Subsidiary shall default on any of its obligations
under any mortgage, credit agreement or other facility, indenture agreement,
factoring agreement or other instrument under which there may be issued, or by
which there may be secured or evidenced, any indebtedness for borrowed money or
money due under any long term leasing or factoring arrangement, other than
Senior Loans, that (a) involves an obligation greater than $150,000, whether
such; indebtedness now exists or shall hereafter be created, and (b) results in
such indebtedness becoming or being declared due and payable prior to the date
on which it would otherwise become due and payable;
4.            Representations and Warranties.
(a)            The Company represents and warrants to the Purchasers that (i)
the Purchasers are the only holders of Debentures registered on the Debenture
Register (as defined in the Debentures) as of the date of this Amendment, (ii)
there are no debt securities issued by the Company outstanding as of the date of
this Amendment other than the Debentures, the Notes and
- 7 -

--------------------------------------------------------------------------------



(b)            the Senior Loans (as defined in the Subordination Agreement),
(iii) concurrently with the execution of this Amendment, Intracoastal Capital,
LLC ("IC"), the Company and Senior Agent are entering into a Subordination
Agreement in the form attached hereto as Exhibit A (the "IC Subordination
Agreement"), pursuant to which IC is subordinating the 2015 Series B Debentures
held by IC on substantially the same terms as Broadfin Healthcare Master Fund
Ltd. ("Broadfin HMF"), Sabby Healthcare Master Fund, Ltd. ("Sabby HMF") and
Sabby Volatility Warrant Master Fund, Ltd. ("Sabby VWMF" and, together with
Sabby HMF, "Sabby") are subordinating the 2015 Series A Debentures and 2014
Debentures held by them, respectively, pursuant to the Subordination Agreement
(as defined the Purchase Agreements after giving effect to this Amendment); (iv)
according to the Company's share register, as of the date hereof the Purchasers
are the only holders of Securities (as such term is defined in each of the
Debentures), (v) after giving effect to this Amendment, no Event of Default (as
such term is defined in each of the Debentures) exists; (vi) the Company has
performed and complied with all covenants, agreements, obligations and
conditions contained in each of the Purchase Agreements and the other
Transaction Documents that are required to be performed or complied with by it;
and (vii) no injunction or restraining order is in effect prohibiting the
transactions contemplated hereby.  The Company acknowledges, confirms and agrees
that, as of the date hereof, the Company has no knowledge of any offsets,
defenses, claims or counterclaims against any Purchaser with respect to any of
the Company's liabilities and obligations to any of the Purchasers under the
Transaction Documents.
(c)            Each of the Purchasers represents and warrants to the Company
that such Purchaser, without having conducted any investigation, does not know
of any injunction or restraining order in effect prohibiting such Purchaser from
consummating the transactions contemplated hereby.
(d)            IC represents and warrants to each of the other Purchasers that
(i) neither IC nor any of its Affiliates (as defined in the Purchase Agreements)
holds any Debentures or any other debt securities of the Company, except as set
forth on the signature pages hereto, and (ii) concurrently with the execution of
this Amendment, the Company, IC and Senior Agent are entering into the IC
Subordination Agreement.
5.            Conditions Precedent to Effectiveness.  This Amendment will become
effective upon (the "Effective Date"):
(a)            receipt by each of Broadfin HMF and Sabby of counterparts,
executed by the Company and each Purchaser, of this Amendment;
(b)            receipt by Broadfin HMF of the amount set forth opposite its name
on Schedule A hereto, in repayment of the Note held by Broadfin HMF and for
reimbursement of expenses in connection herewith;
(c)            receipt by Sabby HMF of the amount set forth opposite its name on
Schedule A hereto, in repayment of the Note held by Sabby HMF; and
(d)            receipt by each of Broadfin HMF and Sabby of:
- 8 -

--------------------------------------------------------------------------------



i            a copy of the IC Subordination agreement, executed by each of IC,
Senior Agent and the Company; and
ii            counterparts, executed by the Company and the Senior Agent, of the
Subordination Agreement.
6.            Consents.  Each of the Purchasers hereby consents to (a) repayment
of the Notes in accordance with this Amendment, and (b) repayment in full,
substantially concurrently with the execution of this Amendment, of the 2014
Debentures held by IC in the amount of $102,512.04.
7.            Miscellaneous.  Except as expressly amended herein, all of the
terms and conditions of the Transaction Documents remain unchanged and in full
force and effect, and each Transaction Document is hereby ratified and
confirmed.  This Amendment may be executed in counterparts, each of which shall
constitute an original but all of which shall together constitute one and the
same Amendment.  The execution of this Amendment and acceptance of any documents
related hereto will not be deemed to be a waiver of any breach, or Event of
Default (as such term is defined in each of the Purchase Agreements) under the
Transaction Documents, whether or not known to any Purchaser and whether or not
existing on the date of this Amendment.  Any determination that any provision of
this Amendment or any application hereof is invalid, illegal or unenforceable in
any respect and in any instance will not affect the validity, legality, or
enforceability of such provision in any other instance, or the validity,
legality or enforceability of any other provisions of this Amendment.  All
rights and obligations hereunder, including matters of construction, validity,
and performance, will be governed by and construed in accordance with the law of
the State of New York, without regard to the conflicts of law provisions of the
State of New York or of any other state.
[Signature Pages Follow]




- 9 -

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties have caused this Omnibus Amendment to 2014
Transaction Documents and 2015 Transaction Documents to be duly executed and
delivered by their proper and duly authorized representatives as of the date and
year first written above.
COMPANY:
MELA SCIENCES, INC.
By:        /s/ Michael R. Stewart                            
Michael R. Stewart
Chief Executive Officer
[SIGNATURE PAGES OF PURCHASERS FOLLOW]



--------------------------------------------------------------------------------

[SIGNATURE PAGE OF PURCHASER TO MELA OMNIBUS AMENDMENT TO 2014 TRANSACTION
DOCUMENTS AND 2015 TRANSACTION DOCUMENTS]
Name of Investing Entity:  BROADFIN HEALTHCARE MASTER FUND, LTD.
Signature of Authorized Signatory of Investing Entity:       /s/ Kevin
Kotler               
                                                                                                                                                                                 
Name of Authorized Signatory:        Kevin
Kotler                                                                                                                                                                                
Title of Authorized
Signatory:          Director                                                                                                                                                                              
Debt Securities held:
2014 Debentures:  $967,458.69
2015 Series A Debentures:  $15,000,000
2015 Series B Debentures:  none
Notes:  $5,000,000

--------------------------------------------------------------------------------



[SIGNATURE PAGE OF PURCHASER TO MELA OMNIBUS AMENDMENT TO 2014 TRANSACTION
DOCUMENTS AND 2015 TRANSACTION DOCUMENTS]
Name of Investing Entity:  SABBY HEALTHCARE MASTER FUND, LTD.
Signature of Authorized Signatory of Investing Entity:       /s/ Robert
Grunstein                                                                                                                                                                                        
Name of Authorized Signatory:        Robert
Grunstein                                                                                                                                                                                
Title of Authorized Signatory:          COO
        


Debt Securities held:
2014 Debentures:  $5,600,941.70
2015 Series A Debentures:  $12,000,000
2015 Series B Debentures:  none
Notes:  $5,000,000





--------------------------------------------------------------------------------



[SIGNATURE PAGE OF PURCHASER TO MELA OMNIBUS AMENDMENT TO 2014 TRANSACTION
DOCUMENTS AND 2015 TRANSACTION DOCUMENTS]
Name of Investing Entity:  SABBY VOLATILITY WARRANT MASTER FUND, LTD.
Signature of Authorized Signatory of Investing Entity:       /s/ Robert
Grunstein                                                                                                                                                                                        
Name of Authorized Signatory:        Robert
Grunstein                                                                                                                                                                                
Title of Authorized Signatory:          COO


Debt Securities held:
2014 Debentures:  $1,505,778.12
2015 Series A Debentures:  $5,000,000
2015 Series B Debentures:  none
Notes:  none







--------------------------------------------------------------------------------

[SIGNATURE PAGE OF PURCHASER TO MELA OMNIBUS AMENDMENT TO 2014 TRANSACTION
DOCUMENTS AND 2015 TRANSACTION DOCUMENTS]
Name of Investing Entity:  INTRACOASTAL CAPITAL, LLC
Signature of Authorized Signatory of Investing Entity:       /s/ Keith
Goodman                                                                                                                                                                                    
Name of Authorized Signatory:        Keith
Goodman                                                                                                                                                                                
Title of Authorized Signatory:          Authorized Signatory
                                                                                                                
Debt Securities held:
2014 Debentures:  $102,512.04
2015 Series A Debentures:  none
2015 Series B Debentures:  $465,473.75
Notes:  none







--------------------------------------------------------------------------------

Schedule A
Note Payoff Amounts
1.            Broadfin HMF
Note Repayment:
 
$
5,123,333.33
 
Expense Reimbursement:
 
$
35,000.00
           
Total:
 
$
5,158,333.33
           
plus $1,666.67 per diem interest if paid later than December 30, 2015.
           
UBS AG Stamford Brand
 
a/c UBS Securities LLC HFS Intl. Settl.
 
ABA 026007993
 
Account 101- WA-797414-000
 
Ref: 750-01147 Broadfin Healthcare Master Fund, Ltd.
 





2:            Sabby


Note Repayment:
 
$
5,123,333.33
           
Total:
 
$
5,123,333.33
           
plus $1,666.67 per diem interest if paid later than December 30, 2015.
 





[l]









--------------------------------------------------------------------------------



Exhibit A
IC Subordination Agreement



